DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 5/9/2022 have been entered.
2. Claim 1, 2 and 4-7 have been amended.
3. Claims 3 and 8 have been cancelled and their limitations have been incorporated into claim 1.
4. The objection to claims 2 and 4-7 is withdrawn in view of Applicants amendments.
5. Claims 1, 2 and 4-7 are examined in the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 4-7 remain rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. US 2013/0209416 A1, published 8/15/2013) in view of Rupp de Paiva et al. (2003, Am. J. Physiol. Heart Circ. Physiol., Vol. 284, H2242-H2246) for reasons of record in the Non-Final Office Action mailed on 12/9/2021 (and repeated below as amended).
Regarding claim 1, Ma et al. teach a method of making ventricular cells comprising:
	a) mixing a stem cell (adult, embryonic or iPS) with Activin A, BMP4, bFGF and an 
inhibitor of retinoic acid signaling,
	b) mixing the cells of a) with noggin, and
	c) mixing the cells of b) with retinoic acid and a Wnt inhibitor to obtain ventricular cells (pg. 2 parag. 12, pg. 4 parags 39-43 bridge pg. 5 parag. 56 and pg. 6 parag. 62).
Ma teaches that cells were treated with a Wnt inhibitor five days after mixing the stem cells with Activin A, BMP4, bFGF and an inhibitor of retinoic acid (Fig. 1A).

	Regarding claim 4, Ma teaches that the cells were not treated with Activin A, BMP4 and bFGF for more than three days (Fig. 1A, reproduced below and parags. 89-91).

    PNG
    media_image1.png
    195
    904
    media_image1.png
    Greyscale

	Regarding claim 5, Ma teaches that the cells were not treated with noggin for more than two days (Fig. 1A).
	Regarding claim 6, Ma teaches that the cells are treated with retinoic acid five days after mixing with Activin A, BMP4, bFGF and an inhibitor of retinoic acid (Fig. 1A).
	Regarding claim 7, Ma teaches that the cells are exposed to retinoic acid for not more than three days (Fig. 1 A).

	Ma does not teach:
	(i) left ventricular cells, and
	(ii) the cells not being treated with an inhibitor of retinoic acid for more than one day.


	(i) While Ma does not explicitly disclose whether their cells are left or right ventricular, they are all simply referred to as ventricular cells, it would have been obvious to produce left ventricular cells with retinoic acid in view of the teachings of Rupp de Paiva. Specifically, Rupp de Paiva et al. teach retinoic acid promotes the development of left ventricular cells (see Abstract and Fig. 3)

	(ii) While Ma teaches using an inhibitor of retinoic acid from days 6-8 (parag. 17 of Ma) it would be obvious to do use the inhibitor for not more than one day as claimed and to contact stem cells with a retinoic acid inhibitor. Specifically, Ma teaches:
“We found that both Noggin and pan-retinoic acid receptor antagonist BMS-189453 (RAi) significantly increase the cardiac differentiation efficiency of hESCs2” (parag. 86 lines 10-12).
While Ma teaches treating the cells to an inhibitor of retinoic acid from days 6-8. FIG. 2 shows morphologies and beating rates of differentiated cardiomyocytes (A) Flow cytometry analysis of CTNT + cells from day 14 cultures, differentiated with the BP plus treatments with Ngn at days 4 and 5, and RA (Ngn+RA) or RAi (Ngn+RAi.) treatment from days 6 to 8 it would have been obvious to vary the time and day of RAi exposure.
In this regard, Ma teaches that retinoic acid inhibition can be optimized over several different time points in teaching (emphasis added):
 “Based on the previous studies, we hypothesized that inhibition of BMP pathway after initiation of hESC differentiation and blocking retinoic acid signaling promotes cardiogenesis; Retinoid signaling also regulates atrial versus ventricular differentiation of hESCs. To test these hypotheses, we admitted Noggin, RA and its inhibitor RAi to the cardiac differentiation cultures at different time intervals, and investigated their effects on cardiogenesis and cardiac subtype
specification of hESC derivatives. Our results show that inhibition both BMP and RA signals with Noggin and RAi significantly promote cardiogenesis, and retinoid signaling controls
the atrial versus ventricular specification of differentiated hESCs.” (parag. 104 lines 1-13).
Although, Ma teaches treating the cells for more than one day, optimization of parameters is routine to an artisan of ordinary skill in the art, thus it would have been obvious to an artisan of ordinary skill in the art to experiment with exposing the cells to the inhibitor for various periods of time around 1 to 2 days.
It is routine to vary the length of exposure to growth factors in culture media, particularly when differentiation is concerned and the art of record above, while not teaching the identical exposure times for each factor, teaches ranges that practice the claimed invention and thus can be varied routinely for optimization of the claimed invention. Applicants should note that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. KSR International Co. v. Teleflex Inc., 550 U.S.-, 82USPQ2d 1385 (2007). 
2144.05 [R-5] Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, here was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). B. Only Result-Effective Variables Can Be Optimized A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (The claimed wastewater treatment device had a tank volume to contractor area of 0.12 gal./sq. ft. The prior art did not recognize that treatment capacity is a function of the tank volume to contractor ratio, and therefore the parameter optimized was not recognized in the art to be a result-effective variable.). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (prior art suggested proportional balancing to achieve desired results in the formation of an alloy).
Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Ma regarding a method of making ventricular cells with the teachings of Rupp de Paiva that retinoic acid promotes the production of left ventricular cells to arrive at the claimed invention.
One of ordinary skill in the art would have been motivated to make such a combination since Rupp de Paiva teaches that the addition of retinoic acid increases left ventricle development in adult rats.
There would have been a reasonable expectation of success that the retinoic acid used by Ma and Rupp de Paiva would promote the production of left ventricular cells since both Ma and Rupp de Paiva used retinoic acid to produce ventricular cells and Rupp de Paiva specifically teaching that retinoic acid promotes left ventricle development in adult rats.
Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
While Applicant’s arguments have been fully considered they are not found persuasive. Applicants have incorporated the limitations of claims 3 and 8 into claim 1, however it is maintained that Ma teaches the limitation of using an RNAi during multiple stages of differentiation. Applicant’s make the arguments on pg. 6 last parag. and pg. 7 1st parag. respectively:
“Step 4 above in Ma provides for "inhibiting retinoic acid signaling pathway" to promote ventricular cardiomyocyte formation. This teaches away from the instant claims which recite in step c) that "mixing the noggin treated cells with retinoic acid and a Wnt inhibitor providing left ventricular-like cells...", however, this argument is not found persuasive. 
“The claimed method starts with stem cells. Exposing stem cells in the initial steps with retinoic acid or retinoic acid agonists as suggested by Ma is the opposite of what is claimed, i.e., mixing stem cells with Activin A, BMP4, bFGF, and an inhibitor of retinoic acid signaling. An inhibitor of retinoic acid signaling is a retinoic acid "antagonist" — not a retinoic acid "agonist."”
As set forth in Fig. 1A above, Ma teaches using either RA or RAi at step 3 as instantly claimed and using RA resulted in increased expression of the cardiac marker MLC-2a (Fig. 6). Thus Ma clearly teaches using an RAi in step 1 since this promotes cardiac differentiation and RA in step 3 as claimed.
Regarding using an RAi at step 1, Ma clearly teaches as cited above, using an RAi during step 1 and further teaches in parag. 7 “the present disclosure provides a method for promoting ventricular cardiomyocyte formation from a stem cell, which method comprises inhibiting retinoic acid signaling pathway in a stem cell that has differentiated to
form mesoderm. Ventricular cardiomyocytes produced by the above method are also provided.”
	It must be emphasized that Ma teaches using different combinations of RA and RAi at steps 1 and 3 such as RAi and RA as claimed or RA and RA or RAi and RAi. However, as set forth in the record, the use of an RAi at step 1 and RA at step 3 is taught by Ma as instantly claimed.
	Thus for the reasons of record and above the rejection is maintained.

Claim 2 remains rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. US 2013/0209416 A1, published 8/15/2013) in view of Rupp de Paiva et al. (2003, Am. J. Physiol. Heart Circ. Physiol., Vol. 284, H2242-H2246) as applied to claims 1 and 4-7 above, and further in view of Chien et al. (US 2016/0053229 A1, published 2/25/2016) and Evans et al. (US 2006/0246446 A1, published 11/2/2006) for reasons of record in the Non-Final Office Action mailed on 12/9/2021 (and repeated below).
Ma and Rupp de Paiva are relied upon above in teaching a method of making left ventricular cells.
Regarding Nkx2.5, Ma teaches that the ventricular cells had increased expression due to noggin and an inhibitor of retinoic acid (pg. 10 parag. 108).

Ma and Rupp de Paiva do not teach:
(i) left ventricular cells positive for IRX4, positive for HRT2 and negative for ISL1.

(i) Regarding IRX4 and HRT2 positivity, Chien et al. teach that IRX4 and HRT2 are ventricular cell markers (pg. 12 parag. 143).

(ii) Regarding ISL1 negativity, Evans et al. teach that when cells do not express ISL1, they develop into cells of the left ventricle (pg. 4 parag. 35).

Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Ma and Rupp de Paiva regarding a method of making left ventricular cells with the teachings of Chien and Evans regarding ventricle cell markers to arrive at the claimed invention.
One of ordinary skill in the art would have been motivated to make such a combination since Chien teaches that IRX4 and HRT2 are ventricular markers and Evans teaching that lack of ISL1 expression leads to left ventricle cell development.
There would have been a reasonable expectation of success that the left ventricle cells of Ma and Rupp de Paiva were positive for IRX4 and HRT2 and negative for ISL1 in view of the teachings of Chien and Evans.
Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
While Applicant’s arguments have been fully considered they are not found persuasive. Applicant’s rely upon their arguments above regarding the teachings of Ma and Paiva and that neither Chen or Evans remedies the deficiencies of Ma and Paiva. This argument is not found persuasive since it is maintained that Ma teaches amended claim 1 and further that Chen and Evans teach that left ventricular cells positive for IRX4, positive for HRT2 and negative for ISL1 would be obvious in view of the art of record. Thus, for the reasons above and of record the rejection is maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID A. MONTANARI
Examiner
Art Unit 1632



/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635